Exhibit 26(h)(viii) Amendment No. 2 datedNovember 10, 2014 to Participation Agreement among Transamerica Series Trust and Transamerica Life Insurance Company, Transamerica Financial Life Insurance Company, Transamerica Financial Life Insurance Company, and Transamerica Premier Life Insurance Company AMENDMENT 2 TO PARTICIPATION AGREEMENT Among TRANSAMERICA SERIES TRUST and TRANSAMERICA LIFE INSURANCE COMPANY TRANSAMERICA FINANCIAL LIFE INSURANCE COMPANY TRANSAMERICA PREMIER LIFE INSURANCE COMPANY THIS AMENDMENT, made and effective as of November 10, 2014, by and among, Transamerica Life Insurance Company, Transamerica Financial Life Insurance Company, Transamerica Premier Life Insurance Company (formerly Monumental Life Insurance Company and Western Reserve Life Assurance Co. of Ohio), severally and not jointly, (hereinafter, each, the “Insurance Company”), a corporation, on its own behalf and on behalf of each segregated asset account of the Insurance Company and Transamerica Series Trust (the “Trust”). WHEREAS, the Insurance Company’s affiliate, Monumental Life Insurance Company, has changed its name to Transamerica Premier Life Insurance Company on or around July 31, 2014. WHEREAS, the Insurance Company’s affiliate, Western Reserve Life Assurance Co. of Ohio, has merged in to Transamerica Premier Life Insurance Company on or around October 1, 2014 and the Company has assumed all rights and obligations under the agreements to which WRL was a party; and WHEREAS, the Insurance Company and the Trust desire to amend the Agreement as provided herein. NOW, THEREFORE, in consideration of their mutual promises, the Insurance Company and the Trust agree as follows: 1. Existing Schedule A of the agreement is hereby deleted in its entirety and replaced with the attached Schedule A. All other terms and provisions of the Agreement not amended herein shall remain in full force and effect.Unless otherwise specified, all defined terms shall have the same meaning given to them in the Agreement. Effective Date: November 10, 2014 TRANSAMERICA SERIES TRUST By:/s/ Christopher Staples Name:Christopher Staples Title:Vice President, Chief Investment Officer Date:11-17-2014 TRANSAMERICA LIFE INSURANCE COMPANY By:/s/ John Mallett Name:John Mallett Title:Vice President Date:11-18-2014 TRANSAMERICA FINANCIAL LIFE INSURANCE COMPANY By:/s/ John Mallett Name:John Mallett Title:Vice President Date:11-18-2014 TRANSAMERICA PREMIER LIFE INSURANCE COMPANY By:/s/ John Mallett Name:John Mallett Title:Vice President Date:11-18-2014 Schedule A Accounts, Contracts, Funds Revised November 10, 2014 Name of Account AES Private Placement VA Separate Account ML of New York Variable Annuity Separate Account A ML of New York Variable Annuity Separate Account C Mutual Fund Account PFL Corporate Account One Retirement Builder Variable Annuity Account Separate Account Fund B Separate Account Fund C Separate Account VA-2L Separate Account VA-2LNY Separate Account VA-6 Separate Account VA-6NY Separate Account VA-7 Separate Account VA-8 Separate Account VA AA Separate Account VA B Separate Account VA BNY Separate Account VA CC Separate Account VA FF Separate Account VA HH Separate Account VA Q Separate Account VA QNY Separate Account VA QQ Separate Account VA U Separate Account VA V Separate Account VL Separate Account VL A Separate Account VUL-1 of Transamerica Life Insurance Company Separate Account VUL-2 of Transamerica Life Insurance Company Separate Account VUL-3 of Transamerica Life Insurance Company Separate Account VUL-4 of Transamerica Life Insurance Company Separate Account VUL-5 of Transamerica Life Insurance Company Separate Account VUL-6 of Transamerica Life Insurance Company Separate Account VUL-A TA PPVUL 1 TFLIC Separate Account C TFLIC Series Annuity Account TFLIC Series Life Account TFLIC Separate Account VNY Transamerica Corporate Separate Account Sixteen Transamerica Occidental Separate Account Two WRL Series Annuity Account WRL Series Annuity Account B WRL Series Life Account WRL Series Life Account G Name of Contract Advantage SE Advantage V Advantage VI Advantage X Advisor’s EdgeSMNY Variable Annuity Advisor’s Edge Select Private Placement Advisor’s Edge SelectSMVariable Annuity Advisor’s EdgeSMVariable Annuity Advisor’s EdgeSMVariable Annuity (NY) Dreyfus/Transamerica Triple Advantage® Variable Annuity Dreyfus/Transamerica Triple Advantage® Variable Annuity (NY) DWS Personal Pension Variable Annuity DWS Personal Pension Variable Annuity (NY) Estate Enhancer Variable Life Fund B Fund C Huntington Allstar Select Immediate Income BuilderSMII Income EliteSMVariable Annuity Income EliteSMVariable Annuity (NY) Inheritance Builder Plus Janus Annuity Variable Annuity Legacy Builder Plus MEMBERS® ExtraSMVariable Annuity MEMBERS® FreedomSM Variable Annuity MEMBERS® LandmarkSMVariable Annuity MEMBERS® LibertySMVariable Annuity MEMBERS® Variable Annuity Series Merrill Lynch Investor Choice AnnuitySM(NY (Investor Series) Merrill Lynch Consults Annuity® (NY) Merrill Lynch Retirement Power® (NY) Merrill Lynch Retirement Optimizer® (NY) Partners Variable Annuity Series Portfolio SelectSMVariable Annuity Premier Asset Builder Variable Annuity Prism Variable Annuity (A & B Units) Privilege Select Variable Annuity Retirement Income Builder – BAI Variable Annuity Retirement Income Builder IISM Variable Annuity Retirement Income BuilderSM Variable Annuity SecurePathSM Variable Annuity SecurePathSM NY Variable Annuity TFLIC Financial Freedom Builder TFLIC Freedom Elite Builder TFLIC Freedom Elite Builder II TFLIC Freedom Premier Variable Annuity TFLIC Freedom Wealth Protector Transamerica Journey NY The Atlas Portfolio Builder Variable Annuity The Equity Protector The One® Income AnnuitySM TransAccumulator® VUL TransAccumulator® VUL II Transamerica Access Variable Annuity Transamerica Advisor EliteSM II Transamerica Advisor EliteSM Variable Annuity Transamerica Advisor EliteSMVariable Annuity (NY) Transamerica AxiomSMII Transamerica AxiomSMVariable Annuity Transamerica AxiomSMNY Variable Annuity Transamerica Bounty® Variable Annuity Transamerica Catalyst® Variable Annuity Transamerica Classic® Variable Annuity Transamerica Classic® Variable Annuity (NY) Transamerica Elite Transamerica ExtraSMVariable Annuity Transamerica® Freedom Asset Advisor Transamerica® Freedom Elite Builder II Transamerica Associate Freedom Elite Builder Transamerica FreedomSMVariable Annuity Transamerica Income EliteSM II Transamerica Journey Transamerica LandmarkSMVariable Annuity Transamerica LandmarkSMNY Variable Annuity Transamerica LibertySMVariable Annuity Transamerica LibertySMNY Variable Annuity Transamerica Lineage® Transamerica Opportunity Builder Variable Annuity Transamerica Preferred Advantage Variable Annuity Transamerica PrincipiumSMIII Transamerica PrincipiumSMIII (NY) Transamerica PrincipiumSMII Variable Annuity Transamerica PrincipiumSMII Variable Annuity (NY) Transamerica PrincipiumSMVariable Annuity Transamerica Retirement Income PlusSM Transamerica SecurePathSMfor Life Product Transamerica Traditions Variable Annuity Transamerica Tribute® Transamerica Variable Annuity Series Transamerica Variable Annuity Series (NY) Transamerica Variable Annuity O-Share Transamerica Variable Annuity O-Share (NY) Transamerica® Xcelerator Exec TransEquity® TransEquity® II TransMark Optimum Choice® Variable Annuity TransSurvivorSM VUL TransUltra® VUL WRL Evolution WRL Financial Freedom Builder WRL ForLife WRL Benefactor WRL Freedom Access® II WRL Freedom Access Variable Annuity WRL Freedom Advisor WRL Freedom Attainer Variable Annuity WRL Freedom Bellwether Variable Annuity WRL Freedom Conqueror Variable Annuity WRL Freedom Elite WRL Freedom Elite Advisor WRL Freedom Elite Builder WRL Freedom Enhancer® II WRL Freedom Enhancer Variable Annuity WRL Freedom Equity Protector WRL Freedom Multiple WRL Freedom Premier® II WRL Freedom Premier III Variable Annuity WRL Freedom Premier Variable Annuity WRL Freedom SP Plus WRL Freedom Variable Annuity WRL Freedom Wealth Creator Variable Annuity WRL Freedom Wealth Protector WRL Xcelerator and Xcelerator Focus Name of Fund Transamerica Series Trust – each Portfolio has an Initial Class and a Service Class of Shares except as noted. Transamerica Aegon Active Asset Allocation – Conservative VP Transamerica Aegon Active Asset Allocation – Moderate Growth VP Transamerica Aegon Active Asset Allocation – Moderate VP Transamerica Aegon High Yield Bond VP Transamerica Aegon Money Market VP Transamerica Aegon U.S. Government Securities VP Transamerica AllianceBernstein Dynamic Allocation VP Transamerica Asset Allocation – Conservative VP Transamerica Asset Allocation – Growth VP Transamerica Asset Allocation – Moderate VP Transamerica Asset Allocation – Moderate Growth VP Transamerica Barrow Hanley Dividend Focused VP Transamerica BlackRock Global Allocation VP Transamerica BlackRock Global Allocation Managed Risk – Balanced VP Transamerica BlackRock Global Allocation Managed Risk – Growth VP Transamerica BlackRock Tactical Allocation VP Transamerica Clarion Global Real Estate Securities VP Transamerica International Moderate Growth VP Transamerica Janus Balanced VP Transamerica Jennison Growth VP Transamerica JPMorgan Core Bond VP Transamerica JPMorgan Enhanced Index VP Transamerica JPMorgan Mid Cap Value VP Transamerica JPMorgan Tactical Allocation VP Transamerica Legg Mason Dynamic Allocation – Balanced VP (Currently not offering Initial Class Shares) Transamerica Legg Mason Dynamic Allocation – Growth VP (Currently not offering Initial Class Shares) Transamerica Madison Balanced Allocation VP (Currently not offering Initial Class Shares) Transamerica Madison Conservative Allocation VP (Currently not offering Initial Class Shares) Transamerica Madison Diversified Income VP (Currently not offering Initial Class Shares) Transamerica Market Participation Strategy VP (Currently not offering Initial Class Shares) Transamerica MFS International Equity VP Transamerica Morgan Stanley Capital Growth VP Transamerica Morgan Stanley Mid-Cap Growth VP Transamerica Multi-Managed Balanced VP Transamerica Multi-Manager Alternative Strategies VP Transamerica PIMCO Tactical – Balanced VP Transamerica PIMCO Tactical – Conservative VP Transamerica PIMCO Tactical – Growth VP Transamerica PIMCO Total Return VP Transamerica PineBridge Inflation Opportunities VP Transamerica ProFund UltraBear VP (Currently not offering Initial Class Shares) Transamerica Systematic Small/Mid Cap Value VP Transamerica Torray Concentrated Growth VP Transamerica T. Rowe Price Small Cap VP Transamerica TS&W International Equity VP Transamerica Vanguard ETF Portfolio – Aggressive Growth VP Transamerica Vanguard ETF Portfolio - Balanced VP Transamerica Vanguard ETF Portfolio - Conservative VP Transamerica Vanguard ETF Portfolio – Growth VP Transamerica Voya Balanced Allocation VP Transamerica Voya Conservative Allocation VP Transamerica Voya Intermediate Bond VP Transamerica Voya Large Cap Growth VP Transamerica Voya Limited Maturity Bond VP Transamerica Voya Mid Cap Opportunities VP Transamerica Voya Moderate Growth Allocation VP Transamerica WMC US Growth VP Transamerica WMC US Growth II VP
